 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.RespondentsLocal 825,PeterWeber, and William Duffyhave induced andencouraged individualsemployed byGates to refuse to perform services, and havecoerced andrestrainedGates withan object of forcing or requiring Gates to ceasedoing businesswithUtility,and have thereby violated Section 8(b) (4) (i) and(ii) (B) of the Act.5.RespondentsLocal825, PeterWeber,John Pierson,and William Duffy haveinduced and encouraged individuals employedby Unitedto refuse to perform servicesand have coerced and restrainedUnited withan object of forcing and requiringUnited tocease doing business with Public Service andwiththe object of forcingand requiring Public Service to cease doing businesswithGates and Chester andforcing and requiring Public Service to force Gates to cease doing business withUtility.By theaforesaid conduct Respondents have violated Section 8(b)(4)(i)and (ii) (B) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Rocky Mountain Phosphates,Inc.andInternational Union ofOperating Engineers,Local375,AFL-CIO.Case No. 19-CA-2192.August 27, 1962DECISION AND ORDEROn December 1, 1961, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Intermediate Report.The Trial Examiner also recom-mended that the allegation of discrimination in the complaint bedismissed.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'Rocky Mountain Phosphate Workers Union, herein called the Inde-pendent, was certified on July 12, 1960, as the bargaining representa-tive of Respondent's employees.Following certification, the Inde-pendent and Respondent bargained until March 1961, when animpasse was reached.As a result, the employees discussed the possi-bility of affiliating with an International union.On March 23, 1961,18 of Respondent's 23 employees signed authorization cards designat-ing International Union of Operating Engineers, Local 375, AFL-'The complaintallegedthatRespondent violated Section 8(a) (3) by dischargingEdward Reindl.The Trial Examinerrecommended dismissal of this allegationAs noexceptions were filed thereto, the Board adopts the 'dismissal proforma.138 NLRB No. 35. ROCKY MOUNTAIN PHOSPHATES, INC.293'CIO, herein called Local 375, as their bargaining agent.On April4, the Independent held a formal meeting at which the membershipauthorized a secret ballot on three questions : (1) whether to dissolvethe Independent; (2) whether to designate Local 375 as their bar-gaining representative; and (3) whether to transfer the Independ-ent's treasury to Local 375.The balloting was held in Respondent'splant the following day and resulted in an affirmative vote on allthree propositions.The Independent posted the results on the plantbulletin board and, by letter dated April 6, advised Respondent thatthe employees had designated Engineers as their bargaining repre-sentative.Respondent was fully informed of the results of the ballot-ing on the three questions and, up such notification, it ceased itspractice of making dues checkoff deductions for the Independent.However, on April 6, and on several occasions thereafter, Local 375requested recognition but the Respondent refused to accord it.For the reasons fully set forth in the Intermediate Report, weagree with the Trial Examiner that Respondent violated Section8(a) (5) when it refused to recognize Local 375 on and after April 6because the Independent's certification year had not yet run.The basic issue presented is whether Respondent, firm in the knowl-ledge that the Independent had become defunct and that Local 375had been designated by its employees as their majority representative,may nevertheless utilize the Board's certification-year rule to depriveits employees of collective representation by Local 375 for the balance,of that year, simply because Local 375 was barred by Section 9(c) (3)from establishing its majority status in a Board election.Section 8(a) (5) imposes upon an employer the obligation to dealexclusively with the majority representative of its employees unlessit harbors a good-faith doubt as to the agent's majority status.Thedesign of this section, as is indeed the design of the Act itself, is tofoster the principle of collective bargaining with the end of insuringindustrial peace.To implement this principle, the Board, early in itshistory, devised the certification-year rule.2Its purpose was to afforda newly certified union a reasonable period of time after its certifica-tion, usually 1 year, in which to fashion a labor agreement, free frominterference by rival unions, and free from employer challenge thatthe election results no longer required its presence at the bargainingtable.However, the Board has also recognized that unusual circumstancesmay occur within the certification year which would make the ruleinoperative and relieve an employer of its duty to bargain with thecertified union.Such a circumstance has been held to exist where thecertified union becomes defunct.'The reason for this exception is] SeeKimberly-Claik Corporation.61 NLRB 903 SeePublic Service Electric and CabCo.,59 NLRB 325. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDobvious.An employer can hardly be obligated to deal with a labororganization which has ceased to function.Hence, where an unusualcircumstance such as defunctness arises during the certification year,the rule must yield to permit employees to realize the full exercise oftheir rights under Section 7 to reject a labor organization or select anew one.InRay Brooks v. N.L.R.B.,Sthe Supreme Court not only endorsedthe certification-year rule, but also stamped its approval on the ex-ceptions which the Board had engrafted. In doing so, the Court toorecognized that unusual circumstances, such as defunctness, wouldrelieve an employer of the duty to bargain with a defunct union.In the case before us, the Independent became defunct during thecertification year.Respondent was fully apprised of this fact, andwas duly notified that Local 375 had gained the loyalties of its em-ployees.Neither the Independent, nor any labor organization otherthan Local 375, was pressing a representative claim.No employee inthe unit had manifested to the Respondent any discontent with Local375 as bargaining representative. In these circumstances, it can hardlybe said that Respondent harbored a good-faith doubt either that theIndependent ceased to exist, or that Local 375 was the duly desig-nated majority representative of its employees, when it refused tobargain with Local 375 for the remainder of the certification year.Our dissenting colleagues, while conceding the defunctness of theIndependent and recognizing that Local 375 had become the majorityrepresentative, nevertheless would excuse the Respondent from ful-filling its duty to bargain with latter for the balance of the certifica-tion year.For this conclusion, they bend for support upon thePay Brooksdecision, and draw from that case the "principle" that"employees covered by a certificate . . . are not at liberty, during thecertification year, to determine for themselves the continued efficacyof the Board's certificate."What our colleagues mean is, once a unionhas become defunct during the certification year, employees may notvoluntarily select a successor butmustuse the Board's election proc-esses in order to do so.However, if no election may be held becauseof the provisions of Section 9(c) (3) which forbid more than oneelection a year, employees are to be deprived of collective representa-tion despite the fact that the certified union no longer exists, anddespite the fact that their employer does not genuinely question thatthey have selected another labor organization as their bargainingagent.4 SeePublic Service Electric and Gas Co , supra,cited with approval inRail Brooks V.N L R B ,348 U S. 96 Of course, the Boas d's election proeegses may not be utilized toaccomplish this rejection or selection if a valid election hag been held during the preceding12-month period5348 U S 96 ROCKY MOUNTAIN PHOSPHATES, INC.295Apart from the fact thatRay Brooksdiffers substantially front theinstant case,in that the former did not involve a defunct,certifiedunion but rather one which was actively asserting its representativeclaim, our colleagues have fallen into more serious error.The Su-preme Court has repeatedly stated that utilization of the Board'sprocesses is not the only method by which a union may demonstrateitsmajority status.'InUnitedMineWorkers of America v. ArkansasOak Flooring Co.,'a union which had not compliedwith the filingrequirements of Section 9(f), (g), and (h) of the Act 8 and hencewas barred from establishing its majority status in a Board election,sought recognition by peacefully picketing an employer.The picket-in(,-was enjoined by a State court on the theory that,as the unioncould not be certified as bargaining agent in a Board election, Statelaw, rather than the Federal Act, was applicable.In striking downthe State court injunction,the Supreme Court made it clear thatmajority status may be attained and demonstrated by means otherthan in a Board proceeding.Thus, the Court said(pp. 70-72) :There is no provision stating that under those circumstances, theunion may not represent an appropriate unit of employees if amajority of those employees gave it authority so to do. Likewise,there is no statement precluding their employer from voluntarilyrecognizing a noncomplying union as their bargaining representa-tive.Section 8(a) (5) declares it to be an unfair labor practicefor an employer "to refuse to bargain collectively with the rep-resentatives of his employees,subject to the provisions of section9(a)."[Emphasis supplied.]Section 9(a),which deals ex-pressly with employee representation,says nothing as to howthe employees'representative shall be chosen.SeeLebanon SteelFoundry v.N.L.R.B.,76 U.S. App. D.C. 100, 103,130 F.2d 404,407.It does not make it a condition that the representative shallhave complied with Section 9(f), (g) or(h), or shall be certifiedby the Board, or even be eligible for such certification.Manifestly,this Supreme Court precedent should set at rest any notionthat the 1-year election provision in Section 9(c) (3) withdraws exist-ing rights of employees under Section 7 freely to reject or select alabor organization during the certification year by means other thana Board election.To hold otherwise,as our dissenting colleagues'opinion seems to suggest,would be tantamount to saying that an em-ployer must continue to bargain with a union which does not exist,for the employees would be incapable of demonstrating the defunct-6SeeUnited Mine Workers of America v Arkansas Oak FlooringCo., 351 U.S. 62, andcases cited in footnote 8 therein.See also N L B B. v. District 50,United MineWorkersof America,355 U.S. 453.°Supra.8Since repealed by the Labor-Management Reporting and Disclosure Act of 1959. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARD'ness of their union because Section 9(c) (3) might forbid an electionduring the certification year to establish this fact.Moreover, contrary to our dissenting colleagues' assertion, this isnot a case where an employer must determine at his "peril" where hisduty to bargain lies, for the facts here clearly show, and our colleaguesconcede, that the Respondent was fully aware that the Independenthad become defunct and that Local 375 had assumed the status ofmajority representative.In the circumstances of this case, to saythat Respondent may lawfully resist the bargaining demands of Local375 despite its lack of a good-faith doubt as to majority status, simplybecause the employees decided to abandon the Independent during thecertification year, is to penalize employees for exercising rights underSection 7 and to blunt the thrust of the Act which is to foster collec-tive bargaining and industrial peace.Because we cannot subscribe to such a purpose, we find that Re-spondent violated Section 8 (a) (5) by refusing to recognize and bar-gain with Local 375 on April 6, 1961.ORDERThe Board adopts the Recommended Order of the Trial Examiner.'MEMBERS RODCERS and LEEDOaz, dissenting :We disagree with our colleagues' holding that the Respondent waslegally required to recognize Operating Engineers Local 375 as therepresentative of its employees, and that the Respondent violatedSection 8 (a) (5) when it refused to do so.The material facts are not in dispute.On June 30, 1960, following;aBoard-conducted election, the Board certified the IndependentUnion as the representative of the Respondent's employees.There-after, apparently because of their dissatisfaction with the progress ofbargaining between the Respondent and their certified representative,the employees dissolved the Independent and designated Local 375 astheir representative.On April 6, 1961, Local 375 requested recogni-tion of the Respondent, and the Respondent refused. It is this refusalthe majority finds was unlawful.All of the above events occurred within the Independent Union'scertification year.Thus, the issue here is whether the Respondent,during that year, was obligated to recognize Local 375, or any Union,other than the Independent.We think not; in our opinion, the prin-ciples expressed by the Supreme Court in theMedo Photo Supply100The following is to be inserted in the notice immediately below the sentence beginning"This notice must remain posted...":Employees may communicate directly with theBoard's Regional Office, 327 Logan Building,500 Union Street, Seattle 4, Washington,Telephone Number,Mutual 2-3300, Extension 553, if they have any question concerningthis notice or compliance with its provisions10Medo Photo Supply Corporationv.N L.R B.,321 U.S. 678 ROCKY MOUNTAIN PHOSPHATES,INC.297andRay Brooks 11cases are controlling on this issue,and require thedismissal of this complaint.InMedo,at pages 683 to 685, the Court affirmed the principle that"the duty of the employer to bargain collectively with the chosenrepresentative of his employees. . .being exclusive. . .exacts `thenegative duty to treat with no other."'Althoughthe Court thereindicated that this duty would no longer exist if the employees re-voked their designations of their bargaining representative, it ex-pressly reserved decision as to "the extent to which or the periods forwhich the employees,having designated a bargaining representative,may be foreclosed from revoking their designation,if at all, or theformalities,if any, necessary for such a revocation."InRay Brooksthe Court decided the question it had left open inMedo,insofar as it applied to a representative certified by the Board.The Court there considered the impact of Section 9(c) (3)12 on theemployees' right to change their designation of a bargaining repre-sentative,and approved the Board's 1-year certification rule, stating,at p. 103:Petitioner contends that whenever an employer is presentedwith evidence that his employees have deserted their certifiedunion,he may forthwith refuse to bargain. In effect, he seeksto vindicate the rights of his employees to select their bargain-ing representative.If the employees are dissatisfiedwith theirchosen union,they may submit their own grievance to the Board.If an employer has doubts about his duty to continue bargaining,it is his responsibility to petition the Board for relief, whilecontinuing to bargain in good faith at least until the Board hasgiven some indication that his claim has merit.Although theBoard may,if the facts warrant, revoke a certification or agree notto pursue a charge of an unfair labor practice,these are mattersfor the Board;they do not justify employer self-help or judicialintervention.The underlying purpose of this statute is industrialpeace.To allow employers to rely on employees'rights in refus-ing to bargain with the formally designated union is not con-ducive to that end, it is inimical to it.Congress has devised aformal mode for selection and rejection of bargaining agents andhas fixed the spacing of elections,with a view of furtheringindustrial stability andwith due regard to administrativeprudence.[Emphasis supplied.]The Court's statements inRay Brookswere made, it is true, in thecontext of a case in which the Employer was refusing to bargain withM Ray Brooks v. N.L.R B ,348 U.S 9612 Section 9(c) (3) provides in pertinent part* "No election shall be directed in anybargaining unit or any subdivision within which, in the preceding twelve-month period,a validelectionshallhave been held" 298DECISIONSOF NATIONAL LABOR RELATIONS BOARDa certified union which was actively asserting its bargaining rights,whereas here the certified Independent is not pressing its claim andappears to be defunct.The Court, however, did not limit its state-ment of principles to the factual situation before it (see the languageitalicized above), and the factual differences between this case andRay Brooksdo not, in our opinion, render that statement of principlesany the less applicable here.Under those principles the employees covered by a certificate andthe employer involved are not at liberty, during the certification year,to determine for themselves the continued efficacy of the Board's certi-fication.Instead, if either believes there has been a change in cir-cumstances which warrants amendment or revocation of the certifica-tion, they must petition the Board; 11 and until the Board has indi-cated that the claim has merit, the employer is under a duty to dealwith the certified union, and with no other.Here, our colleaguesfail to give effect to these principles because they deem the dissolu-tion of the Independent to be an "unusual circumstance" sufficient tovitiate the certification and to fasten upon the Respondent the obli-gation to bargain with the uncertified Local 375. But, as the SupremeCourt pointed out, this is a hatter for the Board to determine, not forthe parties.Nor, in our opinion, is it proper for the Board to place the onusof making necessary factual determinations upon an employer con-fronted with a claim such as that presented here by Local 375.Al-though the Independent here appears to have become defunct, it isnot always a simple matter to determine whether the certified repre-sentative is in fact defunct; and a representative may appear to bedefunct when in fact it is not.l'Yet, our colleagues' view appears tobe that an employer, confronted with a claim such as that of Local375 here, must not only make a determination as to defunctness onthe spot, but must also be certain that its determination is correct. Ifitmakes an incorrect determination, it will surely be subject to afinding that it has unlawfully refused to bargain.Thus, an employerwould violate the Act if, in response to the requirements of thisdecisionto make a determination, it determines incorrectly that thecertified representative was not defunct and refuses to bargain witha new claimant to majority status. This is in sharp contrast toRayBrooksprinciples which hold that an employer shouldnot resolve on13 Contrary to our colleagues'assumption,the continuingvitalityof an existing certifica-tion can be determined by the Board, not only through its election processes, but also, aswe have stated,on the basis of a petition to amend or revolve such certification.Thus,there isno warrant for their asserted fears that, because of Section 9(c) (3), the employeesmay be left, for the balance of the certification year, without the representation whichthey desire14CfHersheyChocolate Corporation,121 NLRB 901, 911, where the Boardpointed outthat "mere temporaryinabilityto function does not constitute defunctness " ROCKY MOUNTAIN PHOSPHATES, INC.299its own the bargaining status of the certified representative and en-joins it not to do so and risk a violation of Section 8(a) (5).15The result of our colleagues' decision here is to undermine theefficacy of the Board's certifications, and to require employers todetermine at their peril whether or not the Board's 1-year certifica-tion rule is applicable in a given situation. In fairness to all theparties, and to preserve the status of Board certifications, we wouldrequire, as the Supreme Court has hold, that matters affecting thecontinuing vitality of Board certifications be presented to the Boardfor its determination.We would not require employers to determineat their peril whether or not they must deal with some union otherthan the certified representative.Accordingly, we would dismiss this complaint.15Unlike our colleagues,we do not believe that inUnited Mine Workers of America v.Arkansas Oak Flooring Co.,351 U.S. 62, the Supreme Court undertook to overrule subsilentiothe principles of theRay BrookscaseIn theArkansascase,thesewas nocurrent Board certification of a bargaining representative,hence, the principles of thatcase are inapplicable to the situation here before us.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn a charge duly filed by International Union of Operating Engineers,Local 375,AFL-CIO,herein called Engineers,theGeneral Counsel of the National LaborRelations Board,herein called the Board,alleges in this proceeding that the Respond-ent, Rocky Mountain Phosphates,Inc., refused to bargain with Engineers in viola-tion of Section 8(a)(1) and(5) of the NationalLaborRelations Act, as amended,herein the Act, and in violation of Section 8(a) (1) and(3) of the Act, dischargedand thereafter refused to reinstate its employee,EdwinReindl, because of his unionor concerted activities.In its duly filed answer the Respondent denied the com-mission of the alleged unfair labor practices.All parties participated in the hearing conductedby TrialExaminer William E.Spencer in Butte, Montana,on October10 and 11,1961, and the Respondent andthe General Counsel,respectively,have filed briefs.Uponthe entire record in the case, my observation of the witnesses,and con-sideration of the briefs filed with me, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent,aMontana corporation,with its principal place of business inButte,Montana, is engaged in processing and producing defluorinated phosphate foranimal feed.During the calendar year 1960 it furnished goods with a valuation inexcess of$50,000 to customers located outside the State of MontanaII.THE LABOR ORGANIZATIONS INVOLVEDEngineers and Rocky Mountain Phosphate Workers Union,the latter called hereinthe Independent,are, each of them,labor organizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Therefusal to bargainPursuant to the results of an election conductedby theBoard,on July 12, 1960,the Independent was certified as bargaining representative of Respondent's employeesin the following unit found to be appropriate at all times material herein:All productionand maintenanceemployees employed bythe Respondent atitsButte,Montana, operation,excluding office clerical employees,guards, pro-fessional employees,and supervisors as definedin the Act. :300DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter thecertification good-faith bargaining ensued and continued to a date in.March 1961,when an impasse was reached.on the issue of the union shop.TheRespondent counteroffered a maintenance-of-membership clause to the Independent's.demand for a union shop,and sought to persuade the latter'smembership to its pointof view but failed.As a result of the impasse in bargaining, members of the In-,dependent switched their affiliation to the Engineers,signing cards designating Engi-neers their bargaining representative.On April 4, there was a meeting of themembership of the Independent at which the said membership authorized secretballoting on the question of dissolving the Independent,designating Engineers theirbargaining representative,and transferring the Independent's treasury to Engineers.At a secret ballot held on the following day, there was an affirmative vote on eachof the three propositions.The results of the secret ballot were posted at Respondent's place of business andRespondent's knowledge thereof is established, by the posting, by a letter datedApril 6, 1961 advising the Respondent of the employees' designation of Engineers astheir bargaining representative, and by the fact that Respondent's practice of period-ically deducting the dues of Independent's members from its payroll ceased afterits notice of Engineers'designation.On April 6, and on various subsequent occasions, Engineers requested that theRespondent bargain with it and the Respondent refused on the ground that it wasbound to recognize and bargain with the Independent for a year following its certifi-cation.At the hearing, the Respondent advanced as an additional reason for itsrefusal to bargain with Engineers that it had a good-faith doubt that the Engineersactually represented a majority of its employees. Its doubt, it asserted, was basedon the fact that prior to the bargaining election Engineers had advised it that itheld enough authorizations among Respondent's employees to require an election,whereas when the election was actually held no votes were cast for Engineers. BryceRhodes, Respondent's president, further testified that he had heard talk among theemployees indicating that they did not really favor Engineers as their bargainingrepresentative and would vote for the Independent in preference to it in a secretballoting, but he was unable to give his testimony such specificity as would make itpersuasive.I am convinced that this was mere speculation on his part, speculationweighted by the fact that he favored the Independent.There can be no doubt that the Respondent was duly advised of the Independent'sdissolution,the transfer of its financial assets to Engineers, and the designation ofthe latter as their bargaining representative by erstwhile Independent members. Ithink under such circumstances, established by undisputed testimony, the Respond-ent cannot be held to have had a good-faith doubt that on and after April 6, 1961,Engineers was authorized by a majority of its employees in an appropriate unitto act as their bargaining representative.The sole defense of any substance toits refusal on and after that date to bargain with Engineers, is that it believed thatitwas prohibited by law from recognizing and bargaining with any labor organiza-tion other than the Independent for a year following the certification of the latter.I do not question the testimony of its president, Rhodes, that he had legal adviceto that effect and that he in good faith relied on that advice.One may sympathizewith his position but in my opinion it is nevertheless grounded in a misunderstand-ing or misinterpretation of the law, and misunderstanding of the law, whether ornot attended by good faith, is no defense.Absent unusual circumstances, an employer is indeed bound to bargain with alabor organization for at least 1 year following its certification, and Congress hasprovided in 9(c) (3) of the Act that:No election shall be directed in any bargaining unit or any subdivision withinwhich in the preceding 12-month period, a valid election shall have been held.As to "unusual circumstances," obviously the complete dissolution of the certifiedunion and the affiliation of its membership with another labor organization, qualifiesthe 1-year-after-certification rule.The purpose of the rule is to insure bargainingwithout interruption for at least a 1-year period but where that becomes impossible,as it did here with the dissolution of the Independent, clearly it may not be con-strued as such an absolute rule of law as to deny the employees whose bargainingrights it was designed to safeguard any bargaining representation whatever.Suchwould be its effect were Respondent's construction of the rule to prevail, for nomatter how great his reservoir of good faith an employer cannot bargain with alabor organization which has ceased to exist.The same reasoning applies to Congress'enactmentof the 1-year ruleon elections.To prevent harassments during bargaining from claims of rival labor organizations,and to stabilize the bargaining process, it enacted the 1-year rule.And it is truethat Engineers was barred from establishing its majoritythrough an electionfor a ROCKY MOUNTAIN PHOSPHATES, INC.301year following Independent's certification.But elections are but one way of deter-mining a union's majority status, and where an employer has no good-faith doubtof a union's majority he may not demand an election as a condition precedent torecognition and bargaining. I think the 1-year rule on elections is not properlyconstrued as depriving employees in an appropriate unit of bargaining rights for asubstantial part of the certification year, where in the midst of the certification yearThey have effectively dissolved the certified union and transferred their member-ship and the assets of the certified union to another labor organization and haveduly notified the employer of their action.The stabilization of the bargainingprocess is one thing; its absolute denial during a substantial period is somethingelse, and I think neither the Board in its certification year formula, nor Congress initsenactment of the 1-year rule on elections, intended to accomplish this latterresult.In short, I hold that on April 6 Engineers had acceded to all bargainingrights flowing from the certification of the Independent, and inasmuch as the Re-spondent was informed as of that date of the dissolution of the Independent andthe transfer of its membership and financial assets to Engineers, its refusal on andafter that date to bargain with Engineers constituted a violation of Section 8(a)(5)and, derivitively, 8(a)( I) of the Act.'B.The discharge of Edwin ReindlEdwin F. Reindl was employed by the Respondent in December 1960, in sackingand cleanup, at a wage of $2.03 an hour.After about a month he was put on amachine operation and classified as operator 3, at an increased rate of pay. InlateDecember or early January 1961, according to him, Respondent's president,Rhodes, approached him and said while it was somewhat irregular he would liketo have Reindl's view on unions, and there ensued a conversation in which Rhodessaid that he favored "voluntary" unionism whereas Reindl expressed his views asfavoring the union shop.Rhodes admitted that the conversation occurred anddescribed it as a friendly exchange of views. I think it was just that.Reindl joined the Independent soon after his employment and in January waselected its president.He also served as chairman of its negotiating committee.There were several meetings of the committee with Rhodes and his plant superin-tendent,Adrian L. Mathis, in which there was bargaining on a contract.Aspreviously stated an impasse was reached on the issue of the union shop.Reindlwas instrumental in bringing about a dissolution of the Independent and a transferof its membership and financial assets to the Engineers.On or about April 9, Respondent's plant was closed for modifications, repairs,etc., and a notice to employees stated that it would remain closed until further notice.That the plant was closed solely for economic reasons is not disputed.At the timeof the shutdown only one employee had less seniority than Reindl.There was atotal of 23 employees, including part-time employees.By letter dated May 9,Respondent advised Reindl that due to "changed operations" he would not berecalled to work and the letter also alluded to the fact that Reindl had "the secondlowest length of service" with the Respondent.It is not disputed that one reason for the shutdown of Respondent's plant wasthe installation of machinery which would result in a saving on labor costs, andthat the position of operator 3 on which Reindle was employed at the time of theshutdown was eliminated. It further appears that the employee lower than Reindlin terms of seniority also was not recalled.Some new employees were hired atintervals subsequent to the shutdown, on a temporary or permanent basis, but thecredited testimony of Plant Superintendent Mathis shows that they were employedon jobs that required, for the most part, the frequent lifting of 100-pound sacks.During the shutdown, Respondent learned for the first time that prior to his employ-ment by the Respondent Reindl had suffered injuries of a serious nature in twoindustrial accidents and had obtained compensation therefor on the basis of partialpermanent disability.On this point Rhodes testified, "It is part of our duty to seethat we don't subject our own insurance carrier to an undue claim, and ourselves,too, by aggravating injuries which were present before."On the entire evidence I can find no substantial support for the allegation thatReindl was discharged or denied employment for discriminatory reasons.There isno showing in this record that the Respondent bore any ill will toward any of its1 In reaching these conclusions I have carefully read and studied the citations generouslyafforded me by Respondent's counsel, and while some of the language of these decisionsappears tolendsubstance to the Respondent's position, none of the decisions deal withthe problem which confronts us here: the total dissolution of the certified union in themidst of the certification yearI think they are not controlling 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees because of their union affiliation and activities.To be sure this Respond-ent preferred to deal with an independent or company union and was opposed tocompulsory unionism,but it had every lawful right to hold such views and to expressthem. I think there was no threat or coerciveness of any nature in Rhodes'discus-sion of unions with Reindl soon after the latter was hired,and his negotiations withthe Independent,while ending in a stalemate,admittedly were conducted in a friendlymanner, without rancor or animosity,express or implied.Rhodes doubtless wasaware of the leading role which Reindl played in negotiations for a union shop, andupon the breakdown of those negotiations,in the designation of Engineers by erst-while Independent members, just as he had knowledge of the leading role that someother employees played in those matters, but such knowledge alone is not sufficientto support an indictment for discriminatory action.Reindl's job as operator was infact eliminated and in my opinion the Respondent,in view of his physical disabilitieshad sound reasons for not bringing Reindl back as a common laborer who would berequired to engage in heavy lifting. I shall recommend that the allegation of dis-crimination be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in unfair labor practices by refusingon and after April 6, 1961,to bargain with Engineers,the representative of its em-ployees in an appropriate unit, I shall recommend that the Respondent,on request,bargain with Engineers,and, if an understanding is reached,embody such understand-ing in a signed agreement.The refusal to bargain having risen from the Respondent's bona fide belief that itwas not required,under the circumstances of this case,to bargain with Engineers,no broad cease-and-desist order is required and none will be recommended.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Engineers is, and Independent was, until its dissolution,a labor organizationwithin themeaning of Section2(5) of the Act.2.All Respondent's production and maintenance employees at its Butte, Montana,plant, excluding office clerical employees,guards, supervisors,and professional em-ployees as defined in theAct, constitutea unit appropriatefor thepurposes ofcollectivebargainingwithin themeaning of Section9(b) of the Act.3.Engineers was onApril 6, 1961,and now is the exclusive representative of allemployees in the aforesaid appropriate unit for the purposes of collective bargain-ing within the meaning of Section 9(a) ofthe Act.4.By refusingon and afterApril 6, 1961,to bargaincollectivelywith Engineersas exclusive representative of employees in the aforesaid appropriate unit,the Re-spondent has engaged in and is engaging in unfairlaborpracticeswithinthe mean-ing of Section8(a) (5) of the Act.5.By the saidrefusal to bargain,the Respondent interferedwith,restrained, andcoerced its employees in the exercise of rights guaranteed them in Section 7 of theAct, and therebyhas engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a)( I) ofthe Act.6The aforesaidunfairlaborpractices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the Respondent,Rocky Moun-tain Phosphates,Inc., its officers,agents, successors,and assigns,shall:1.Cease anddesist from:(a)Refusing to bargain collectively with Engineers as the exclusive bargainingrepresentative of all employees in the previously described appropriate unit. ROCKY MOUNTAINPHOSPHATES,INC.303(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to join or assist the Engi-neers or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Upon request, bargain collectively with Engineers as the exclusive representa-tive of employees in the previously described appropriate unit, with respect to ratesof pay, wages, hours of work, and other conditions of employment, and, if an under-standing is reached, embody such understanding in a signed agreement.(b) Post at its place of business in Butte, Montana, copies of the notice attachedhereto marked "Appendix." 2Copies of said notice, to be furnished by the RegionalDirector for the Nineteenth Region, shall, after being duly signed by Respondent'srepresentative, be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Nineteenth Region, in writing, within20 days from the date of the service of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply therewith .32In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "3In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, we herebynotify our employees that:WE WILL bargain collectively,upon request,with International Union ofOperating Engineers,Local 375, AFL-CIO,as the exclusive representative ofall our employees in the unit described below, with respect to rates of pay, wages,hours of employment,or other conditions of employment,and, if an understand-ing is reached, embody such understanding in a signed agreement.The bargain-ing unit is:All production and maintenance employees at our Butte, Montana, plant,excluding office clerical employees,guards, supervisors, and professionalemployees as defined in the NationalLaborRelations Act.All our employees are free to become,remain,or refrain from becoming membersof the above-named Union,or any other labor organization,except to the extentthis right may be affected by an agreement in conformity with Section 8(a)(3) ofthe Act.ROCKY MOUNTAIN PHOSPHATES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.